Citation Nr: 0509990	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-15 294A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than February 6, 
2001, for entitlement to a total rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from August 1954 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Washington, 
DC, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The May 2002 rating decision granted service connection for 
coronary artery disease (CAD) as secondary to the service-
connected diabetes mellitus with a 60 percent evaluation, 
effective February 6, 2001.  The veteran submitted a timely 
notice of disagreement (NOD) with the decision as concerned 
the evaluation of his disabilities, and a statement of the 
case was issued in November 2001.  In a letter received by 
the RO in January 2003, however, the veteran advised that he 
withdrew his appeal of the evaluation of his disabilities.  
The January 2003 letter contained all of the factual 
information required to withdraw an appeal.  38 C.F.R. 
§ 20.204 (2004).  Thus, the Board does not have jurisdiction 
over any claim for an increased evaluation of the veteran's 
disabilities, and the sole issue of this appeal is as 
reflected on the cover sheet of this decision.


FINDINGS OF FACT

1.  As of December 31, 2000, the veteran was service 
connected solely for diabetes mellitus, evaluated as 10 
percent disabling.

2.  On February 6, 2001, the RO received the veteran's 
application for an increase for his service-connected 
diabetes mellitus, and for CAD as secondary to the service-
connected diabetes mellitus.

3.  The May 2002 rating decision granted service connection 
for CAD as secondary to the service-connected diabetes 
mellitus with a 60 percent evaluation, effective February 6, 
2001, the date the veteran's claim was received.

4.  The veteran's formal claim for TDIU was received by the 
RO on September 16, 2002, and the October 2002 rating 
decision granted TDIU, effective September 16, 2002.

5.  The May 2003 rating decision granted an earlier effective 
date to February 6, 2001, the date of the veteran's original 
claim.

6.  There is no evidence prior to February 6, 2001, which 
constitutes an informal or formal intent to file a claim for 
a higher rating for diabetes mellitus or for service 
connection for CAD.

7.  The evidence of record shows the effective date of the 
veteran's TDIU to have been fixed in accordance with 
applicable law and regulations.



CONCLUSION OF LAW

The requirements for an effective date earlier than February 
6, 2001, for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 5101, 5103A, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.153, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes the decision in the case of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the VCAA, 38 
U.S.C.A. § 5100 et seq. (West 2002), should be provided to a 
claimant prior to any adjudication of the claim.  The veteran 
received the requisite notice in a RO letter dated in May 
2001 (letter), which the Board finds provided the veteran 
adequate notice.  In light of the basis of the veteran's 
claim for an earlier effective date, and the fact that the 
Board finds that the veteran has received the earliest 
effective date allowed by the law, detailed discussion of how 
the letter complied with the VCAA is deemed unnecessary.  See 
38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (codified at 38 U.S.C.A. § 5103(b)(3)); 38 C.F.R. 
§ 3.159(b)(1) (2004); Opinion Of The General Counsel 
(VAOPGCPREC) 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 
(February 24, 2004); Pelegrini v. Principi, 18 Vet. App. at 
120-21; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the private 
treatment records from the providers identified by the 
veteran and arranged for an appropriate examination.    
Neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  Thus, the Board finds that the RO has complied 
with the duty to assist the vetean with the development of 
his claim.  38 C.F.R. § 3.159(c).

Overview

Historically, an August 1975 rating decision granted the 
veteran service connection for diabetes mellitus with a 10 
percent evaluation, effective September 1, 1974, the day 
following his retirement from active service.  The sole basis 
of the veteran's claim for an earlier effective date is that, 
notwithstanding the date on which he filed his claim, he in 
fact was permanently disabled in 1994, and that is the 
effective date he should be allowed.  The veteran makes no 
assertion that he filed either an informal or formal claim 
prior to the one received on February 6, 2001.

Factual background

Subsequent to the August 1975 rating notice letter which 
informed the veteran of the grant of service connection, the 
claims file reflects no correspondence whatsoever until the 
VA Form 21-4138, on which he stated his claim and apparently 
signed on December 27, 2000, was received by the RO on 
February 6, 2001.  The claims file shows the veteran's 
current residence as in Spain.  The envelope in which the 
veteran mailed his claim is postmarked in Miami, Florida, and 
dated January 30, 2001.

In the February 2001 claim, the veteran related that he 
experienced a heart attack in March 1994 which necessitated 
triple bypass surgery.  The veteran further related that his 
care provider informed him that the heart attack was 
precipitated by the hardening of his arteries, which was 
induced by his diabetes mellitus.  The veteran explained 
that, after the heart attack, his diabetes mellitus increased 
in severity and that, in January 1998, he fell off of a 
stepladder and fractured his right femur in three places, 
which necessitated corrective surgery.  The veteran stated 
that his inability to exercise after the injury contributed 
to increased severity of his diabetes mellitus and CAD.  The 
veteran related that, in April 1996, the Social Security 
Administration (SSA) granted him full disability benefits, 
and that he had remained unable to obtain or hold any type 
employment.

Upon receipt of the veteran's claim, the RO issued him the 
VCAA notice in May 2001 and, upon receipt of the veteran's 
completed and returned VA Form 21-4142, in response to the 
VCAA notice, obtained the treatment records from the private 
providers identified by the veteran.  The RO arranged for a 
fee basis examination, which was conducted in January 2002.

The May 2002 rating decision granted the veteran service 
connection for his CAD as secondary to his service-connected 
diabetes mellitus with an evaluation of 60 percent, effective 
February 6, 2001, and continued the 10 percent evaluation of 
his diabetes mellitus.  In his August 2002 NOD with the 
evaluation, the veteran related that he applied for SSA 
benefits in July 1994, and that SSA informed him in March 
1996 that he had been awarded benefits as of September 1994.  
The veteran then explained that he did not contact VA at the 
time of his heart attack in 1994 because he was unaware of 
the possibility of any relationship between his diabetes 
mellitus and his CAD.  Although the veteran's NOD reflects 
that his formal claim for TDIU on VA Form 21-8940 was 
enclosed with the NOD, the VA date stamp reflects it as 
having been received by the RO in September 2002.

As noted above, the October 2002 rating decision granted 
TDIU, effective September 16, 2002, the date the VA Form 21-
8940 was received.  In his January 2003 NOD with the 
effective date, the veteran asserted that he had been 
disabled since his heart attack in March 1994 and repeated 
his ignorance of the relationship between his CAD and 
diabetes, which he related he first learned at an examination 
in late 2000.  The veteran related that as soon as he learned 
of the relationship, he filed the claim he signed in December 
2000 and which was received in February 2001.  The veteran 
then asserted that he believed that the disability percentage 
granted effective February 2001 would have been the same in 
1994 after his heart attack.  Thus, "if my disability 
compensation has been made retroactive to Feb. 6, 2001, why 
isn't my unemployability effective date the same?"  The May 
2003 rating decision granted the veteran an earlier effective 
date of February 6, 2001, the date his claim was received.

In his substantive appeal, the veteran repeated the 
assertions presented in his NOD.

Applicable law and regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

In the case of disability compensation, the earliest date is 
that on which it is factually ascertainable that an increase 
in disability had occurred, if the claim was received within 
one year of that date; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

Analysis.

Initially, the Board notes that the veteran informed the RO 
of his receipt of SSA disability benefits in his application 
for an increase.  As a general rule, once VA is put on notice 
that the veteran is in receipt of such benefits, VA has a 
duty to obtain those records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  
The RO did not obtain any records maintained by the SSA.  The 
Board finds, however, that under the unique facts of this 
appeal, the veteran has not been prejudiced, and a Remand for 
that purpose is not indicated.

First, SSA benefits were awarded to the veteran based on his 
then non-service-connected CAD.  Second, as will be discussed 
below, at the time of the SSA award, the veteran's only 
service connected disability was his diabetes mellitus, which 
was, and is, evaluated as 10 percent disabling.  TDIU is 
granted solely on the basis of the impact of service-
connected disabilities.  Third, and most important, the most 
liberal application of the law and regulations to the 
veteran's current claim would allow and earlier effective 
date only to February 6, 2000, one year prior to his claim.  
See 38 C.F.R. § 3.400(o)(2).  Thus, any treatment records 
through September 1996, when SSA awarded benefits, simply 
would have no relevance to the matter currently before the 
Board.

The salient facts are not in dispute.  As reflected in the 
most of the veteran's written submissions, he makes no 
assertion of having filed any document which should have been 
construed as an informal claim.  Indeed, he candidly related 
that he did not submit a claim prior to 2001 due to his 
ignorance.  There also is the matter that it is the effective 
date of the veteran's grant of service connection for CAD 
which further locks in his effective date at February 6, 
2001.  The applicable criteria fixes the effective date for 
the grant of service connection for the CAD as the date the 
claim is received.  38 C.F.R. § 3.400(a).  It was not until 
the veteran's receipt of that benefit, and its evaluation of 
60 percent, that the veteran even met the basic schedular 
criteria for TDIU.  38 C.F.R. § 4.16(a).  Thus, the critical 
day for the veteran is February 6, 2001, the date he filed 
his claim.

The evidence of record does not bring the veteran within the 
provisions of 38 C.F.R. § 3.400(o)(2), as no document has 
been received by the RO prior to the veteran's claim which 
might show his entitlement to TDIU as of February 6, 2000.  
Although the veteran's total disability may have in fact 
existed since 1994, he still had to file a claim to avail 
himself of the benefit.  38 C.F.R. § 3.151(a).

Finally, as concerns the veteran having informed the RO that 
he filed for and received SSA benefits effective September 
1994, the Board notes, however, that the only instance in 
which a claim for SSA benefits will also be accepted as a 
claim for VA benefits is set forth in the provisions of 38 
U.S.C.A. § 5105; 38 C.F.R. § 3.153, under which a claim for 
death benefits filed with SSA will be considered to have been 
received by VA as of the same date.  Here, however, the issue 
on appeal is not death benefits but disability compensation.  
Thus, that regulation has no application to this case.  The 
veteran's effective date for TDIU has been fixed in 
accordance with the applicable law.


ORDER

Entitlement to an effective date earlier than February 6, 
2001, for entitlement to a total rating on the basis of TDIU 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


